Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-373
                       Lower Tribunal No. 16-30377
                          ________________


         Universal Property & Casualty Insurance Company,
                             Appellant,

                                     vs.

                      Guillermo B. Quintero, et al.,
                               Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Jennifer D.
Bailey, Judge.

     Russo Appellate Firm, P.A., and Paulo R. Lima, for appellant.

      Giasi Law, P.A. and Melissa A. Giasi and Erin M. Berger (Tampa), for
appellees.


Before EMAS, LOGUE and SCALES, JJ.

     PER CURIAM.
      Affirmed. See Vargas v. Safepoint Ins. Co., No. 3D19-1656, at *2 (Fla.

3d DCA Jan. 12, 2022) (examining the “Concealment or Fraud” provision of

a homeowner’s insurance policy and concluding that “the term ‘false

statement’ in the post-loss context includes an element of intent to mislead”);

Anchor Prop. & Cas. Ins. Co. v. Trif, 322 So. 3d 663, 675 (Fla. 4th DCA 2021)

(concluding that, “in the post-loss context, the term ‘false statement’ in the

‘Concealment or Fraud’ exclusion [of a homeowner’s insurance policy]

should be interpreted as including an element of intent”).




                                      2